
	

116 HRES 253 IH: Recognizing that it is the sense of the United States House of Representatives that Socialism poses a significant threat to the freedom, liberty, and economic prosperity.
U.S. House of Representatives
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. RES. 253
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2019
			Mr. Brooks of Alabama (for himself, Mr. Norman, Mr. Green of Tennessee, Mr. Gosar, Mr. Mooney of West Virginia, Mr. Perry, Mr. Calvert, Mr. McClintock, and Mr. King of Iowa) submitted the following resolution; which was referred to the Committee on Financial Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing that it is the sense of the United States House of Representatives that Socialism poses
			 a significant threat to the freedom, liberty, and economic prosperity.
	
	
 Whereas, Merriam-Webster Dictionary defines Socialism as any of various economic and political theories advocating collective or governmental ownership and administration of the means of production and distribution of goods;
 Whereas, Merriam-Webster Dictionary also defines Socialism as a system of society of group living in which there is no private property; Whereas, Merriam-Webster Dictionary also defines Socialism as a system or condition of society in which the means or production are owned and controlled by the state;
 Whereas, Socialism and the policies advocated for by self-described democratic socialists have an underlying historical connection to the Marxist theory, also known as Marxism; Whereas, Karl Marx and Friedrich Engels originally established Marxist theory when they published The Communist Manifesto and Das Kapital;
 Whereas, the theory developed by these books and that of Marxism are a direct attack against the capitalist model of economic production and opposed the notion of secured private property rights;
 Whereas, Karl Marx wrote in The Communist Manifesto that [w]hen in the course of development, class distinctions have disappeared, and all production has been concentrated in the hands of a vast association of the whole nation, the public power will lode its political character. Political power, properly so called, is merely the organized power of one class for oppressing another;
 Whereas, history has witnessed countless failed Marxist inspired regimes. Time and time again, without fail, Marxist and Socialists inspired governments fail. Socialism is guaranteed to fail, no matter whether it takes the form of democratic Socialism, central planning socialism, or authoritarian Socialism, Socialist policies and programs do not work;
 Whereas, history has witnessed the rise and fall of enough Marxist inspired socialist regimes to recognize that Marxism and Socialism are failed ideologies;
 Whereas, in the 20th century the ideologies of Marxism and Socialism spread throughout the world; Whereas, throughout the reign of the former Soviet Union, socialist policies and programs were responsible for the death of millions of his own citizens based on the devastation caused by the implementation of socialist policies and programs, resulting in famine, death, and destruction;
 Whereas, socialist policies and programs failed in the Soviet Union, leading to the fall of the Berlin Wall and complete collapse of the Soviet Union. On December 25, 1991, the Soviet hammer and sickle flag lowered for the last time over the Kremlin, thereafter replaced by the Russian tricolor in the early 1990s;
 Whereas, Mao Zedong was the principal Chinese Marxist theorist, and the leader of the revolution that created the Chinese Communist Party. Mao Zedong served as Chairman of the Chinese Communist Party 1943 through 1976;
 Whereas, socialist policies and programs continue to destroy countries in the 21st century; Whereas, today, in 2019, the country of Venezuela is in massive turmoil, with riots in the streets, massive protests, disputed elections, and challenges to establish a working government that is supported by its citizens;
 Whereas, Venezuela is run by two rival political organizations, the United Socialist Party of Venezuela and Popular Will, a progressive social-democratic party;
 Whereas, due to the perverse incentives and inherent flaws of Marxist theory, Socialism inevitably leads to societal rot, resulting in devastation and destruction;
 Whereas, existing socialist policies are destabilizing Venezuela’s economy and national stability; Whereas, Venezuela is rich in natural resources. Venezuela has the largest proven barrels of oil reserves in the entire world, reported to be 300 million barrels, by World Atlas in January of 2019;
 Whereas, because of the socialist policies and leaders in Venezuela, their inflation rate had soared to 80,000 percent by the end of 2018, with nearly 90 percent of the citizens of Venezuela living below the poverty line;
 Whereas, because of the socialist policies and leaders in Venezuela, the average Venezuelan has lost 24 pounds in the last year due to malnutrition and lack of access to food, water, and other basic nutrients;
 Whereas, there is an alarming amount of support for socialism and democratic socialism spreading across the United States of America;
 Whereas, a 2018 Gallup Poll showed 57 percent of Democrats have a favorable opinion of socialism, while only 47 percent of Democrats polled have a positive view of capitalism;
 Whereas, an increasing number of Democrat politicians have labeled themselves as democratic socialists over recent years. The line between democrat and socialist has been increasingly blurred.; Whereas, Senator Bernie Sanders, a top 2016 Democrat presidential candidate, has declared, I am a democratic Socialist and went on to advocate that it’s time we had Democratic Socialism for working families;
 Whereas, freshman Representative Alexandria Ocasio-Cortez and Rashida Tlaib are registered members of the Democratic Socialists of America and are self-described socialists;
 Whereas, in October of 2018 The White House’s Council of Economic Advisers published a report entitled The Opportunity Costs of Socialism;
 Whereas, this report highlighted the inherent failure of socialism. The report stated that [i]n assessing the effects of socialist policies, it is important to recognize that they provide little material incentive for production and innovation and, by distributing goods and services for free, prevent prices from revealing economically important information about costs and consumer needs and wants;
 Whereas, this report from the Council of Economic Advisers is quoted as [w]e find that historical proponents of socialist policies and those in the contemporary United States share some of their visions and intents. They both characterize the distribution of income in market economies as the unjust result of exploitation, which should be rectified by extensive state control;
 Whereas, the report by the Council of Economic Advisers also found that there is a strong association between greater economic freedom and better economic performance; Whereas, Margaret Thatcher (1976), once argued, Socialist governments … always run out of other people’s money, and thus the way to prosperity is for the state to give the people more choice to spend their own money in their own way.;
 Whereas, free-market capitalism is the greatest engine for human advancement in the history of the world, bringing more people out of poverty and into prosperity than any economic model in the history of mankind;
 Whereas, the United States of America is the single greatest Nation in the history of the world, due in large part because of its system of government that secures private property rights of all citizens through the genius of The United States Constitution; and
 Whereas, on February 5, 2019, in the State of the Union address, President Donald J. Trump declared that we are alarmed by new calls to adopt socialism in our country and that America will never be a socialist country: Now, therefore, be it
	
 That the House of Representatives— (1)acknowledges that Marxism and Socialism are failed ideologies;
 (2)Socialism poses a significant threat to the freedom, liberty, and economic prosperity to all countries and citizens around the world;
 (3)Socialism is a failed experiment of governance that inevitably ends in misery and suffering; (4)throughout the history, tradition, and national civic spirit of the United States of America, our country has been a beacon of light shining like a lighthouse to the rest of the world demonstrating that freedom and liberty are the surest forms of government; and
 (5)stand with President Trump and affirm that America will never be a socialist nation. 